Citation Nr: 0012555	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  95-40 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and 
Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. §  
1151 (West 1991 & Supp. 1999).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
October 1980; he died on February [redacted], 1995.  The 
appellant is his widow.

This matter arises from various decisions rendered since 
March 1995 by the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO) in Wichita, Kansas, that 
denied all benefits now sought on appeal.  

Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  However, after preliminary review, 
the Board remanded the case to the RO for additional action 
and adjudication.  Upon completion, the RO returned the case 
to the Board on August 23, 1999, for further appellate 
disposition.  


FINDINGS OF FACT

1.  During his lifetime, the veteran was service connected 
for lumbosacral strain with fusion at L4-L5 and L5-S1 
diskectomy with right-sided L4 laminotomy, evaluated as 
60 percent disabling; post-traumatic stress disorder, 
evaluated as 30 percent disabling, and residuals of a bone 
graft from the right ilium, rated as noncompensable.  His 
combined disability evaluation was 70 percent, and he was 
entitled to a total rating based upon individual 
unemployability from January 1, 1994 until the date of his 
death.  

2.  The veteran had various periods of service in the 
Republic of Vietnam during the Vietnam Conflict.  

3.  The veteran died on February [redacted], 1995, as a result 
of metastatic malignant epithelial thymoma.  

4.  There is no competent medical evidence to indicate that 
the disability that resulted in the veteran's death was 
caused by his military service, or that it was etiologically 
related to his service-connected disabilities in any way.  

5.  There is no competent medical evidence to indicate that 
the veteran's service-connected disabilities contributed 
substantially or materially to his death.

6.  No competent evidence has been presented to indicate that 
the veteran incurred additional disability as a result of VA 
medical treatment, or that such treatment hastened his 
demise.  


CONCLUSION OF LAW

The claims of entitlement to service connection for the cause 
of the veteran's death and for DIC benefits pursuant to 
38 U.S.C.A. § 1151 are not well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 1131, 1137, 1151, 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309, 3.312, 3.358 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability or death 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131.  In 
addition, service connection may be granted for any malignant 
tumor that becomes manifest to a degree of 10 percent or more 
within one year following the veteran's discharge from 
military service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection also may be 
granted for a disability that results from exposure to 
certain herbicide agents.  See 38 C.F.R. § 1116.  

Alternatively, when a veteran suffers additional disability 
or death as the result of VA medical or surgical treatment, 
DIC shall be awarded in the same manner as if the death were 
service connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 
(1999).  Parenthetically, although 38 U.S.C.A. § 1151 has 
recently been amended, and the amended statute indicates that 
a showing of negligence or fault is necessary for recovery 
for claims filed on or after October 1, 1997, the Board notes 
that the claimant is not required to show such fault or 
negligence with regard to any VA medical treatment in this 
case because her claim was filed prior to the foregoing date.  
See generally Brown v. Gardner, 513 U.S. 115 (1994); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
However, in determining whether additional disability exists, 
the veteran's physical condition immediately prior to the 
disease or injury upon which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  See 38 C.F.R. 
§ 3.358(b)(1).  Death benefits will not be payable for the 
natural progress of a disability for which hospitalization or 
treatment was incidentally authorized.  38 C.F.R. 
§ 3.358(b)(2).  

Finally, service connection may be granted for the cause of 
the veteran's death when 

it is deemed to be due to a service-connected disability; 
such a relationship will be deemed to exist when the evidence 
establishes that a veteran's service-connected disabilities 
were either the principal or contributory cause of his death.  
See 38 C.F.R. § 3.312. 

However, as a threshold matter, one claiming entitlement to 
VA benefits has the burden of submitting evidence sufficient 
to justify a belief that a given claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  "[T]he [VA] benefits system requires 
more than just an allegation;" a claimant must submit 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that a given claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992).  To 
establish that a claim is well grounded, an appellant must 
demonstrate that a given disability (in this case, the one 
that resulted in the veteran's death) meets one of the 
foregoing legal requirements.  This can be accomplished if 
continuity and chronicity of symptomatology as set forth in 
38 C.F.R. § 3.303(b) is demonstrated.  See Savage v. Gober, 
10 Vet. App. 488, 498 (1997).  The chronicity provision 
applies where there is evidence, regardless of its date, 
which shows that a veteran had a chronic condition either in 
service or during an applicable presumptive period, and that 
the condition persists.  That evidence must be medical, 
unless it relates to a condition that may be attested to by 
lay observation.  If the chronicity provision does not apply, 
a claim may still be well grounded "if the condition is 
observed during service or during any applicable presumptive 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.

The appellant contends that the metastatic malignant 
epithelial thymoma that resulted in the veteran's death had 
its origins during his military service.  She does not allege 
that this disability was manifested during the veteran's 
military service.  

See 38 U.S.C.A. §§ 1110, 1131.  Nor does she allege that this 
disability became manifest to a compensable degree within one 
year following the veteran's discharge from military service.  
See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Finally, she does not allege that symptomatology 
regarding this disability was both continuous and chronic 
either from the time that the veteran was on active duty or 
during the aforementioned presumptive period.  See 38 C.F.R. 
§ 3.303.  Instead, her contentions are two-fold:  first, she 
contends that the disability that resulted in the veteran's 
death was the product of his exposure to herbicide agents, 
specifically Agent Orange, while he served in the Republic of 
Vietnam.  She contends that the disability that resulted in 
the veteran's death is one that falls within those specified 
in 38 U.S.C.A. § 1116, and 38 C.F.R. § 3.309(e).  In this 
regard, she contends that the disability causing the 
veteran's death might reasonably be held to be either a 
sarcoma or non-Hodgkin's lymphoma.  Id.  Secondly, she claims 
that the veteran's death was hastened by medical treatment 
that he received at various VA medical facilities during the 
years immediately prior to his death.  See 38 U.S.C.A. 
§ 1151.  More specifically, she contends that the veteran's 
metastatic malignant epithelial thymoma should have been 
diagnosed earlier, and that, if it had, his life would have 
been extended as a result.  

The Board finds the appellant's first contention to be 
meritless.  The veteran's death certificate indicates that he 
died of metastatic malignant epithelial thymoma that existed 
for a number of months.  A VA medical consultant was asked to 
comment on whether that form of cancer could reasonably be 
found to be one of the presumptive diseases listed in 
38 C.F.R. § 3.309(e).  The medical consultant indicated that 
the diagnosis of metastatic malignant epithelial thymoma was 
a correct diagnosis according to the original diagnostic 
reports dated in October 1994.  He contrasted this to the 
other possible types of malignancy such as non-Hodgkin's 
lymphoma, cancers of the respiratory tract, and sarcoma which 
are included in the 

foregoing regulation.  He indicated that the latter diseases 
are manifested by characteristic and distinctive microscopic 
criteria.  Finally, he concluded that the various benign and 
malignant tumors, such as malignant epithelial thymoma, that 
affect the thymus gland have not been found to be Agent 
Orange related.  The appellant has offered no medical 
evidence to rebut the foregoing.  Absent this, her claim of 
entitlement to service connection for the cause of the 
veteran's death is not well grounded on either a direct or 
presumptive basis.  See  38 U.S.C.A. § 5107(a).  

The appellant also contends that the veteran's death was 
hastened by inadequate VA diagnosis and treatment of the 
disability that lead to his death.  Again, she offers nothing 
except her personal opinion in support thereof.  As a lay 
person, she does not possess the specialized knowledge 
necessary to reach an informed conclusion regarding medical 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Conversely, a VA physician was specifically asked to 
comment upon whether anything incident to the veteran's 
hospitalization at the Wichita VA Medical Center from 
September 28, 1994, to November 15, 1994, hastened his death.  
The physician opined that the diagnostic processes rendered 
during that period of hospitalization were done timely and 
adequately, and that the veteran's therapeutic agenda was 
equally timely and adequate.  The physician indicated further 
that he found no evidence in the record of any delay in 
diagnosis or misdiagnosis of the disability that lead to the 
veteran's death.  He observed that the veteran had received 
considerable treatment at the VA Medical Center, but that 
nothing in the veteran's medical records indicated 
inappropriate care in any way.  In view of the lack of any 
competent evidence of a hastening of the veteran's demise as 
the result of VA medical care, the appellant's claim in this 
regard also is not well grounded.  See 38 U.S.C.A. § 5107(a).

From a procedural standpoint, the Board observes that the 
appellant was not issued 

the statement of the case that the Board requested in its 
April 15, 1997 remand.  However, the appellant had already 
been issued a supplemental statement of the case that 
included the laws and regulations regarding disability 
resulting from VA hospitalization and medical treatment.  
Under the circumstances, the Board believes that the action 
by the RO was in substantial compliance with the Board's 
remand instructions, notwithstanding the RO's failure to 
issue the appellant a statement of the case.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Thus, the Board finds that 
the appellant has been accorded due process of law in 
conjunction with her appeal.  

It should be noted that the appellant did not claim, nor does 
the record otherwise indicate, that any of the veteran's 
service-connected disabilities, either alone or together, 
principally or contributorily caused his death.  During his 
lifetime, the veteran was service connected for lumbosacral 
strain with fusion of the L4-L5 and L5-S1 segments with 
diskectomy and right-sided L4 laminectomy, post-traumatic 
stress disorder, and residuals of a bone graft from the right 
ilium.  Nothing of record indicates any causal relationship 
between these disabilities and the disability that resulted 
in the veteran's demise.  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
appears to have denied the appellant's claims on the merits, 
while the Board has concluded that they are not well 
grounded.  However, the United States Court of Appeals for 
Veterans Claims has held that "[w]hen the RO does not 
specifically address the question of whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the [appellant] solely from 
the omission of the well-grounded claim analysis."  See 
Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  

Moreover, the Board is unaware of any circumstances in this 
matter that would put 

VA on notice that relevant evidence may exist, or could be 
obtained, that, if true, would make this claim "plausible."  
See generally McKnight v. Gober, 
131 F.3d 1483, 1484-1485 (1997); Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).  



ORDER

As it is not well grounded, the claim of entitlement to 
service connection for the cause of the veteran's death is 
denied.

As it is not well grounded, the claim of entitlement to DIC 
pursuant to 38 U.S.C.A. § 1151 is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals




 

